UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

MAGGIE SMITH et al.,
Plaintiffs,
V. Civil Case No. 15-737
DISTRICT OF COLUMBIA,
Defendant.
)
ORDER

In accordance with the accompanying Memorandum Opinion, the Court DENIES the
. District of Columbia’s motion to dismiss the case for lack of subject matter jurisdiction.
Additionally, the Court GRANTS-IN-PART and DENIES-IN-PART the District’s
motion to dismiss plaintiffs’ second amended complaint for failure to state a claim. Specifically,
claims two, four, five, seven, eight, nine, and ten are dismissed with prejudice. But all other
claims remain.
Accordingly, the Court ORDERS the-District to answer plaintiffs’ remaining claims
within thirty days.

May [@ , 2019 oo Faced hes

Royce C. Lamberth
United States District Judge
